DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s Drawings submitted December 6, 2018 are acceptable.

3.	Applicant cancelled claims 8 and 16.  Claims 1-7, 9-15 and 17-20 are pending.

4.	Further pertinent references of interest are noted on the attached PTO-892.

Allowable Subject Matter
5.	Claims 1-7, 9-15 and 17-20 are allowed.  

6.	The following is an examiner’s statement of reasons for allowance: Applicant’s May 4, 2021 Amendment and REMARKS have been reviewed.  Applicant’s REMARKS are deemed convincing.  Subsequently, claims 1-7, 9-15 and 17-20 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 1-7, 9-15 and 17-20 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
Claims 1-7, 9-15 and 17-20 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent eligible for the following reasons.  The Examiner finds that when all of the elements of each claim are considered individually and as an ordered combination, each claim contains an inventive concept which is directed to an application, a particular application, or a special application, of the identified abstract idea.  Further the Examiner finds that issuance of a patent for any claim would not preempt the identified abstract idea, or the field of the identified abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789